Title: To James Madison from Thomas Manning, 11 September 1804 (Abstract)
From: Manning, Thomas
To: Madison, James


11 September 1804, Portsmouth. “Permit me to lay before you the accompanying affidavits. They might have been more particular, and I believe are free of colouring and exaggeration. The captor therein mentioned was told by the Master of my Brig, that the treatment he had met with, he would lay before his Government, on his return to the United States. I feel my own loss, and for the mortification he suffered, and for the causeless lawless cruelties inflicted on a peaceable native citizen, of good behaviour having a protection. I am persuaded that the Government has a ready ear for the complaints of the Citizens, as to injuries suffered on the seas. I am induced therefore to state the simple facts. I have the fullest confidence in its watchfulness to guard and preserve to the Merchants and Mariners their rights, and in the wisdom of its measures, for redress, protection, safety and prosperity both as to those and all other classes of citizens.”
Adds in a postscript: “I have Capt Kennards protest agreeing with the documents transmitted.”
